                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


RACHIN MONTES,                                   §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00367-RWS
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §
METRO MATERIALS AND                              §
MACHINERY, LLC,                                  §
                                                 §
              Defendant.

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On October 12, 2018, the Magistrate Judge

issued a Report and Recommendation (Docket No. 11) recommending that Plaintiff Rachin

Montes’s Motion for Default Judgment (Docket No. 10) against Defendant Metro Materials

and Machinery, LLC be granted. Docket No. 11 at 7. The Magistrate Judge further ordered

that the Report and Recommendation be immediately served on Defendant. Id. On November

13, 2018 Plaintiff filed a notice of service of the Report and Recommendation on Defendant

on November 8, 2018. Docket No. 14. The Report and Recommendation informed the parties

of their rights to object to those findings within 14 days, and further informed the parties that a

failure to timely object “shall bar that party from de novo review by the district judge of those

findings, conclusions and recommendations and, except on grounds of plain error, from

appellate review of unobjected-to factual findings and legal conclusions accepted and adopted

by the district court.” Docket No. 11 at 7 (citing Douglass v. United States Auto. Ass’n,
79 F.3d 1415, 1430 (5th Cir. 1996)). Since the service of the Report and Recommendation on

November 8, 2018, neither party has filed objections and the prescribed time period for doing so

has passed.

       Nonetheless, having reviewed the Magistrate Judge’s findings, the Court agrees with the

Magistrate Judge. The Magistrate Judge found that Defendant was properly served (Docket No.

5), that Defendant has failed to timely answer or otherwise respond, and that the Clerk of Court

has made an entry of default (Docket No. 9). Docket No. 11 at 3. The Magistrate Judge also

found that Plaintiff’s Complaint sufficiently plead his cause of action for violations of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 206(a), 207(a) (Docket No. 1 at ¶¶ 8–36), and that

Plaintiff’s Complaint makes a prima facie showing of jurisdiction (Docket No. 1 at ¶¶ 4–5).

Docket No. 11 at 3. Weighing the relevant considerations, the Magistrate Judge then found that

Plaintiff was entitled to default judgment. Id. at 3–4. The Court finds no plain error in these

determinations.

       The Magistrate Judge further found that Plaintiff is entitled to damages as supported by

his sworn declaration. Id. at 4 (citing Docket No. 10-1). Specifically, the Magistrate Judge

found that Plaintiff was entitled to his uncontested back wages in the amount of $3,901.50, as

well as an equal amount in liquidated damages as provided by statute. Docket No. 11 at 5 (citing

29 U.S.C. § 216(b); Murphy v. ABA Ranch, LLC, No. 4:17- CV-00215, 2018 WL 3656480, at *6

(E.D. Tex. Aug. 2, 2018) (awarding liquidated damages as mandatory under § 216(b) where

defendant failed to plead and prove good faith)). Using the “lodestar” method, the Magistrate

Judge then determined that Plaintiff was entitled to $2,860.00 in attorney’s fees. Id. at 6. Finally,

the Magistrate Judge found that Plaintiff is entitled to costs in the amount of $437.75,




                                             Page 2 of 3
representing the costs of filing and service of process. Id. at 7. The Court similarly finds no
     .
plain error in these determinations.

       Accordingly, Plaintiff’s Motion for Default Judgment (Docket No. 10) is GRANTED. It

is hereby

       ORDERED that Plaintiff be awarded $3,901.50 in unpaid wages, $3,901.50 in liquidated

damages, $2,860.00 in attorney’s fees, and $437.75 in costs. It is further

       ORDERED that Plaintiff shall immediately serve a copy of this Order and

corresponding final judgment on Defendant.

       SIGNED this 7th day of January, 2019.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
